Exhibit 10.1
July 8, 2010
Intelligroup, Inc.
5 Independence Way, Suite 220
Princeton, New Jersey 08540
Attn: Vikram Gulati, Chief Executive Officer
Mobius Subsidiary Corporation
c/o NTT DATA CORPORATION
Toyosu Center Bldg.
3-3, Toyosu 3-chome
Koto-ku, Tokyo 135-6033
Japan
Re: Bonus Payments
Ladies & Gentlemen:
Reference is made to that certain Agreement and Plan of Merger, dated as of
June 14, 2010 (the “Merger Agreement”), by and among NTT DATA CORPORATION, a
corporation organized under the laws of Japan (“Parent”), Mobius Subsidiary
Corporation, a New Jersey corporation and an indirect wholly-owned subsidiary of
Parent (“Purchaser”), and Intelligroup, Inc., a New Jersey corporation (the
“Company”). All capitalized terms used but not defined herein shall have the
meanings assigned to them in the Merger Agreement.
In connection with the transactions contemplated by the Merger Agreement and in
recognition of the significant past contributions by the employees set forth on
Annex A attached hereto (the “Designated Employees”) to the success of the
Company, SB Asia Infrastructure Fund L.P. (“SAIF”) and Venture Tech Assets Ltd.
(“Venture Tech” and, together with SAIF, the “Principal Shareholders”) hereby
agree as follows:

  (1)   Upon the Principal Shareholders’ receipt of their respective portion of
the consideration payable in connection with the Offer (the “Applicable Date”),
the Principal Shareholders shall contribute as capital to the Company their
respective pro rata portion of $1.25 million (the “Designated Employee Bonus
Amount”), as provided below. The Designated Employee Bonus Amount shall be used
to pay bonuses to the Designated Employees (in the amount set forth next to each
Designated Employee’s name on Annex A attached hereto) no later than the third
(3rd) Business Day following the Applicable Date, provided that each Designated
Employee shall only be entitled to receive such bonus payment if such employee
remains employed by the Company through the payment date of such bonus.     (2)
  The pro rata contribution of each Principal Shareholder shall be according to
the following proportions: 57.80% by SAIF (i.e., $722,500) and 42.20% by Venture
Tech (i.e., $527,500).

 



--------------------------------------------------------------------------------



 



Each party hereto will execute such other instruments (if any) as may be
reasonably required to evidence and give effect to the agreements expressly
referenced herein. This letter agreement shall (i) become effective upon such
date that the Offer is consummated and the Principal Shareholders receive their
respective portions of the consideration payable in connection with the Offer
and (ii) automatically terminate without any further action of the parties
hereto if the Offer is not consummated and the Merger Agreement is terminated.
This letter agreement represents the entire understanding and agreement among
the parties hereto with respect to the subject matter hereof.
This letter agreement will be governed by the internal laws of the State of New
Jersey and may be executed in counterparts.
This letter agreement may not be amended except by an instrument in writing
signed by all the parties hereto.
This agreement is not intended to confer upon any person (including the
Designated Employees) other than the parties hereto any rights or remedies.

            Very truly yours,

SB ASIA INFRASTRUCTURE FUND L.P.
      By:   /s/ Andrew Y. Yan         Name:   Andrew Y. Yan        Title:  
Authorized Signatory        VENTURE TECH ASSETS LTD.
      By:   /s/ Sandeep Reddy         Name:   Sandeep Reddy        Title:  
Director     

 



--------------------------------------------------------------------------------



 



Acknowledged and agreed to by:
INTELLIGROUP, INC.

         
By:
  /s/ Vikram Gulati
 
Name: Vikram Gulati    
 
  Title: President & CEO    
 
        MOBIUS SUBSIDIARY CORPORATION    
 
       
By:
  /s/ Koji Miyajima
 
Name: Koji Miyajima    
 
  Title: President & CEO    

 